Title: To Thomas Jefferson from Eliza House Trist, 25 December 1784
From: Trist, Eliza House
To: Jefferson, Thomas



Accadian Coast Mississippi 25 Dec 1784

I must plead the same excuse to all my friends for not writing sooner. There is no certain conveyence from this country to ours, and the distress’d State of my mind for a long time after my arrival incapasitated me for such an undertaking. I have been severely afflicted, and my situation peculiarly unfortunate. I received the cruel stab when I least expected it. My mind was prepared for happiness, my tedious journey allmost compleated, two days more I was certain wou’d reunite me with my Dear Mr. Trist, when I received the dreadfull account of his being no more. Tho in a strange country I experienced great kindness but I wanted the consolation of my friends, and that has been denied me. Even till now not one single line has reach’d my hands, “To transmit one pitying ray” to lighten and to chear. I allways knew how to value and prize a friend but never in so great a degree experienced the want of one as now. I have profited heretofore by your kind admonitions when my sorrow proceeded in some measure from an anticipation of misfortunes. Often do I think of a passage you wrote as a postscript in Patsys letter wherein you compared my then situation to heaven in comparison to those who was cut off from all hope of ever seeing the object of their affections. I was at that time sensible of justness of your observation and forgot my own troubles in commiserating the pang your heart must have felt when you suggested that thought to me by way of consolation. I did sincerely Sympathize with you and since I have experienced the like calamity I have thought of your sufferings when I was allmost sinking under my own. For however strong the mind may be fortified, few are proof against the shock attending such a seperation. There must be a time before reason can resume her empire and when she does tis a long time ere pleasure joins in her train. I thank God for restoring to me in some degree my former tranquility. It was a long while  a stranger to my breast. I am apt to have gloomy thoughts intruding themselves upon me but I am in hopes in time to have my mind so hardend as to be able to bear with more fortitude and resignation the viscissitudes incidental to this life.
The Gentleman has just call’d upon me for my letters which obliges me to conclude my letter before I intended but will take the first opportunity of resuming it for I want to advise with you and my other friends about my little affairs in this country, wether it wou’d be prudent in me to leave it as soon as I wish when perhaps it wou’d be more to the interest of my child that I shou’d stay. The matter rests here, ought a parent to sacrifice her happiness and in all probability her life in expectation of encreasing the little fortune that is left. Rather than be condemn’d for imprudence and inattention to my childs interest, I wou’d submit to any thing. I have my doubts, wether it wou’d not be more for his as well as my own advantage to get back to my friends again. My intention was to have troubled you with an account of my situation and circumstances and to solicit your opinion, but am obliged to conclude. Please to remember me affectionately to Miss Patsy and tell her I often think of her, likewise to my worthy friend Mercer and every person who you consider as my friend and with sincere wishes for your and their happiness I remain Your much Obliged and Very Sincere friend,

E Trist

